Title: From George Washington to General Henry Clinton, 4 April 1779
From: Washington, George
To: Clinton, Henry


Sir
Head Quarters Middle Brook 4th April 1779
I had not the honor to receive your Excellency’s letter of the 31st ulto before yesterday evening. From this circumstance and some others that have occurred, I am sorry to inform you that the proposed meeting of Commissioners cannot take place at so early a day as you have mentioned. I am under the necessity of requesting that it may be deferred ’till Monday the 12th instant, when Colonel Davies and Lieutenant Colo. Harrison will meet Colo. Hyde and Captain André at Amboy in the Forenoon.
Those Gentlemen, I am persuaded, will enter upon business with the most liberal and generous dispositions—and from thence, I am happy to conceive, with you, the most favorable expectations. You will however suffer me to observe, that should the intended negociation answer our wishes, yet it will not flow from that partiality which you have been pleased to suppose.
Our Commissary of prisoners will attend at Amboy during the Commission, and I shall also order an Escort consisting of an Officer and six Dragoons. I have the honor to be with due Respect Your Excellency’s most obedient Servt
Go: Washington
